Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.

Claims 1, 4-5, 7-10 and 13 are pending. 
Applicant’s amendments to claims 1, 9, 10 and 13, and cancellation of claims 2, 11-12 and 14-17 in the reply filed 3/26/2020 are acknowledged.        
           Claims 4-5 are withdrawn from further consideration. 
           Claims 1, 7-10 and 13 are examined on the merits herein. 

2.	The rejections and objections not recited are withdrawn.


Claim Rejections - 35 USC § 112
       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Scope of Enablement

3.	Claims 1, 7-10 and 13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for increasing yield of a rice plant under abiotic condition by expressing dsRNA targeting SEQ ID NO:2, does not reasonably provide enablement for a method for increasing yield of any cereal plant comprising silencing SEQ ID NO:2 by any silencing method. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Instant claims are drawn a method for increasing yield under abiotic stresses of a cereal plant by silencing gene expression of a protein encoded by SEQ ID NO:2.
The Office interprets it as a method for increasing yield of any cereal plant comprising silencing SEQ ID NO:2 with any silencing method including antisense or sense suppression.

First, since SEQ ID NO:2 is from rice plant, silencing SEQ ID NO:2  is unlikely to reduce antagonism of SnRK1A in other cereal plant given that  there is no evidence that  SKIN genes are conserved at nucleotide level.
Still further, specification only demonstrate silencing SEQ ID NO:2 by using dsRNA method, whereas claims reads on any silencing method including antisense alone or sense suppression. Yibrah et al. (1993, Hereditas 118:273-2890) teach that an antisense construct based on the first quarter of the coding sequence from the 5' end , or on the entire coding sequence did not inhibit the synthesis of nopaline  whereas effective construct consisted of the 3' terminal sequence from373 to 1565 of the nopaline synthase gene (page 278, last paragraph of the left column).
	Therefore, without further guidance, undue experimentation would have been required for skilled in the art to practice the invention in full scope.
Applicants traverse in the paper filed 3/26/2021.  Applicants’ arguments have been fully considered but were not found persuasive
Applicants argue that silencing SEQ ID NO:2  will reduce antagonism of SnRK1A in other cereal plants as well given a novel family of GKDKSF domain shared by other plants (response, page 6).


Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/Primary Examiner, Art Unit 1662